—In an action, inter alia, to recover damages for fraud, the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated October 20, 1998, as granted that branch of the defendants’ motion which was pursuant to CPLR 3211 (a) (7) to dismiss the complaint for failure to state a cause of action, and denied their cross application pursuant to CPLR 3025 (b) for leave to amend the complaint “for the purpose of stating a cause of action”.
*353Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the complaint, as it failed to state a cause of action to recover damages for fraud (see, Lama Holding Co. v Smith Barney, 88 NY2d 413; Cohen v Cerier, 243 AD2d 670), constructive fraud (see, United Safety v Consolidated Edison Co., 213 AD2d 283), or negligent misrepresentation (see, Ossining Union Free School Dist. v Anderson LaRocca Anderson, 73 NY2d 417).
The plaintiffs’ contention that the Supreme Court erred in denying their cross application for leave to amend the complaint “for the purpose of stating a cause of action” is without merit (see, Morgan v Prospect Park Assocs. Holdings, 251 AD2d 306). S. Miller, J. P„, O’Brien, McGinity and Smith, JJ., concur.